Citation Nr: 0929253	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  99-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to increased compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1951 to 
March 1952.

This matter initially came before the Board of Veterans' 
Appeals (Board) following a July 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The case was remanded to the agency of 
original jurisdiction (AOJ) for additional development in 
October 2003, April 2005, December 2006, August 2007, and 
July 2008.  The Board notes that the Veteran is currently 
service connected for a single disorder and is seeking an 
increased rating for that disorder in part because he claims 
the disability renders him unable to work, which claim 
includes the question of entitlement to a total disability 
rating based on unemployability due to service-connected 
disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).

In May 1995, the Veteran provided testimony before RO 
personnel concerning his urethral disability.  Likewise, in 
April 2003, the Veteran provided additional testimony before 
the undersigned Veterans Law Judge during a videoconference 
hearing.  Transcripts of those hearings have been associated 
with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's recurrent urethral stricture disease is 
productive of urinary retention requiring intermittent or 
continuous catheterization.

2.  The Veteran's service-connected disability does not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for recurrent urethral stricture disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.20, 
4.115a, 4.115b, Diagnostic Code 7518 (2008).

2.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through April 2004, May 2005, September 
2007, September 2008, and January 2009 notice letters, the RO 
notified the Veteran of the legal criteria governing his 
claim and the evidence needed to support his claim.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claim and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the April 2004, May 2005, September 
2007, September 2008, and January 2009 notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letters, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2004, May 
2005, September 2007, September 2008, and January 2009 
letters.

Here, however, the Board notes that the duty to provide 
notice relating to the Veteran's claim was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of fully compliant notice, followed by re-adjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that where notice was not provided prior to 
the initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice 
followed by re-adjudication of the claim); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
re-adjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the January 
2009 notice letter, which fully addressed all notice 
elements.  Specifically, the January 2009 notice letter 
notified the Veteran of his and VA's respective duties for 
obtaining evidence.  The letter also gave examples of the 
types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain in support of his claim. The 
letter further informed the Veteran of what evidence was 
required to substantiate the claim, including the impact of 
his conditions on employment and daily life, and notified the 
Veteran that if an increase in his service-connected 
disability was found, a rating from 0 percent to as much as 
100 percent could be assigned based on the nature of the 
disability involved.  The January 2009 letter further 
provided the Veteran with specific notice of the requirements 
for a higher rating under the diagnostic code relevant to his 
claim.

Although not all notices were sent before the initial 
decision in this matter, the Board finds that the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and he was given 
ample time to respond.  The agency of original jurisdiction 
(AOJ) also re-adjudicated the claim after the notice was 
provided by way of a June 2009 supplemental statement of the 
case.  The Board further notes that although the Court has 
held in Mayfield, supra, that post-decisional documents are 
inappropriate vehicles with which to provide notice, the AOJ 
in this case provided VCAA-compliant notice that was followed 
by a re-adjudication of the Veteran's claim.  The Board thus 
concludes that during the administrative appeal process, the 
Veteran was provided the necessary information such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Specifically, the 
Veteran was given the opportunity to respond following the 
January 2009 notice letter.  In addition, following the 
issuance of the January 2009 notice letter, the Veteran's 
claim was re-adjudicated in June 2009.  Nothing about the 
evidence or any response to the notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the notice requirements of the VCAA. 

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's post-service treatment 
records from the Lexington VA Medical Center have been 
associated with the claims file.  Additionally, the Veteran 
was provided VA examinations in April 1999, April 2004, 
February 2006, and January 2009, reports of which are of 
record.  Significantly, the Veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

The Veteran contends that he is entitled to increased 
compensation benefits for his service-connected recurrent 
urethral stricture disease, in part because he claims the 
disease renders him unable to sustain gainful employment.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

Here, the Veteran has been evaluated for recurrent urethral 
stricture disease under Diagnostic Code 7518.  38 C.F.R. §§ 
4.115a, 4.115b.  He has been assigned a 30 percent rating, so 
the Board will look to the criteria that would allow a higher 
rating.  Under Diagnostic Code 7518, stricture of the urethra 
is to be rated as voiding dysfunction, which in turn is rated 
as urine leakage, frequency, or obstructed voiding.  For 
continual urine leakage, post-surgical urinary diversion, or 
stress incontinence, a 40 percent rating is assigned where 
the disability requires the wearing of absorbent materials 
that must be changed two to four times per day.  A 60 percent 
rating is assigned where the disability requires the use of 
an appliance or the wearing of absorbent materials that must 
be changed more than four times per day.  38 C.F.R. § 4.115a 
(2008).

For urinary frequency, a 40 percent rating is assigned for 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.  38 C.F.R. § 4.115a 
(2008).  For obstructed voiding, a 30 percent rating is the 
highest rating--warranted for urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a (2008).

Relevant medical evidence of record consists of records of 
the Veteran's ongoing treatment at the Lexington VA Medical 
Center (VAMC) as well as VA medical examinations provided to 
the Veteran in April 1999, April 2004, February 2006, and 
January 2009.  Records of the Veteran's treatment at the 
Lexington VAMC reflect that he underwent urethroplasty in 
July 1998 to treat a urethral stricture.  Records following 
the surgery indicate that the Veteran recovered without 
incident and was found to be "voiding well" and urinating 
without difficulty at September 1998 and November 1998 
follow-up visits.  Treatment records since that time show 
similar findings; in particular, an August 2005 treatment 
visit noted that the Veteran's recurrent urethral stricture 
disease was "completely stable."

Report of the Veteran's April 1999 VA examination reflects 
that the Veteran complained of recurrent urinary tract 
infections and many episodes of urethral strictures since his 
first diagnosis with recurrent urethral stricture disease 
soon after his discharge from service.  The examiner noted 
that the Veteran complained of nocturia approximately two 
times per night.  The examiner noted the Veteran's complaints 
that his recurrent urethral stricture disease rendered him 
unemployable, but also observed that the Veteran had 
longstanding knee problems and was morbidly obese.  The 
examiner concluded that the Veteran's multiple health 
problems, taken together, rendered him unemployable.  

Similarly, the Veteran's April 2004 VA examiner acknowledged 
the Veteran's recurrent urethral stricture disease and 
nocturia of one to two times per night but noted that the 
Veteran complained of no incontinence or dysuria and was not 
voiding more than once every three hours.  The examiner 
further noted that the Veteran did not report a history of 
urinary tract infection, nephritis, or urinary tract stones.  
The examiner concluded that the Veteran's recurrent urethral 
stricture disease was easily treated with dilation or surgery 
and "should not keep him [from] obtaining gainful 
employment."  

Report of the Veteran's February 2006 VA examination reflects 
that the Veteran complained at the time of being confined to 
a wheelchair most of the time due to pain in his knees.  He 
reported having "no problems" with urinary frequency, 
hesitancy, stream, or dysuria following his July 1998 
urethroplasty.  The examiner noted that the Veteran's 
recurrent urethral stricture disease had been found 
"completely stable" and was not necessitating dilations or 
catheterizations.  The Veteran did report occasional burning 
on urination if he eats too much sugar.  The examiner noted 
that the Veteran wore a protective pad in his undergarments 
due to "rare" leakage on sneezing.  The examiner noted no 
history of urinary tract stones or nephritis and found that 
the Veteran was requiring dilation annually or less often, 
with no drainage procedures needed.  The examiner noted that 
the Veteran was immobilized primarily because of degenerative 
joint disease in his knees and found that the Veteran's 
"urinary system is not troubling at this time."  He found 
in particular that the Veteran had no residuals of recurrent 
urethral stricture disease and added in a March 2006 addendum 
opinion that the disease has "no effect on [the Veteran's] 
ability to perform work."

Report of the January 2009 VA examination reflects that the 
Veteran reported using sounds approximately once every two 
months to keep his urethra open.  His recurrent urethral 
stricture disease was noted to be stable, with good response 
to current treatment.  The examiner noted that the Veteran 
reported a history of abnormal flow, dribbling, and a weak or 
intermittent stream.  The Veteran also reported experiencing 
nocturia, approximately two to four times per night, and 
incontinence with "continual urine leakage."  He was noted 
to be using absorbent material at the time of the 
examination.  The Veteran reported needing a catheterization 
or dilation approximately every two months.  He further 
reported having retired from his work as a park ranger due to 
his age or duration of work.  The examiner concluded that the 
Veteran's recurrent urethral stricture disease was stable, 
with no change in the frequency or use of dilations.  The 
examiner found that the disease by itself "would be expected 
to have NO IMPACT to [the Veteran's] ability to perform 
sedentary or physical employment" (emphasis in original).  

Upon review of the evidence, the Board finds that the 
criteria for an increased rating for the Veteran's recurrent 
urethral stricture disease have not been met for any time 
during the appeal period.  The Board has carefully reviewed 
the evidentiary record, including the VA examinations 
conducted in 1999, 2004, 2006, and 2009, and the post-service 
VA treatment records.  These records reflect the Veteran's 
description of nocturia two to four times per night, daytime 
voiding less than every three hours, and instances of 
occasional urinary leakage requiring the usage of absorbent 
material.  The Veteran was noted at multiple VA examinations 
to have a stable disease following his 1998 urethroplasty and 
was not noted to require self-catheterization or dilation 
more than once every other month.  Here, the Board finds that 
the Veteran does not allege, and it is not shown, that he 
requires the wearing of absorbent materials which must be 
changed two to four times per day.  The Veteran has also not 
alleged, and it is not shown, that his urinary frequency 
requires a daytime voiding interval less than one hour, or 
that he awakens to void five or more times per night.  Quite 
simply, there is no lay or medical evidence of record which 
supports a higher evaluation due to symptoms of urinary 
frequency or urinary leakage.  Consequently, the Board finds 
no basis in the record for the assignment of a higher 
evaluation under Diagnostic Code 7518.

In arriving at its conclusions on this matter, the Board has 
specifically considered whether the Veteran is entitled to a 
"staged rating."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  It is the Board's conclusion, however, that the 
Veteran's disability has never been more than 30 percent 
disabling, since the time that the underlying claim for 
increase was filed.  A "staged rating" is therefore not 
warranted.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's recurrent 
urethral stricture disease has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria, and there are no identified symptoms not 
contemplated by the criteria discussed above.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

The Board notes that the Veteran has also alleged that his 
service-connected recurrent urethral stricture disease 
renders him unable to maintain gainful employment.  In that 
connection, the Board notes that total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a)(1) (2008).  Total ratings are authorized for any 
disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2) 
(2008).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2008).  For the purpose of determining whether there 
is a single service-connected disability rated as 60 percent, 
disabilities of a common etiology or a single accident are 
considered as one disability.  38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis 
if a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), but is still 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the Veteran's education and employment history 
and loss of work-related functions due to pain.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual 
unemployability must be determined without regard to any non-
service-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2008) 
(age may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The Board notes at the outset that the Veteran is service 
connected only for recurrent urethral stricture disease, 
which has been rated as 30 percent disabling.  He thus does 
not meet the criteria for a TDIU rating under 38 C.F.R. 
§ 4.16(a), which requires that, if a Veteran is service 
connected for only one disability, that disability must be 
rated at least 60 percent disabling for an award of TDIU to 
be made.  As the Veteran's appeal for increased compensation 
benefits for his service-connected recurrent urethral 
stricture disease is herein decided by the Board, which has 
denied a rating greater than 30 percent for service-connected 
recurrent urethral stricture disease for the period from the 
date of the initial claim to the present, the Board considers 
that issue resolved and the rating of 30 percent for the 
period in question to be final.  Dunlap v. Nicholson, 21 Vet. 
App. 112 (2008).  

It is also the policy of VA, however, that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a Veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The fact that a Veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
Veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van 
Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In 
making its determination, VA considers such factors as the 
extent of the service-connected disability(ies) and the 
Veteran's employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the evidence of record does not establish that the 
Veteran is unemployable due solely to his service-connected 
disability.  In that connection, the Board notes at the 
outset that by his own contentions, the Veteran is 
unemployable as a result not only of his service-connected 
recurrent urethral stricture disease but also of his multiple 
non-service-connected disabilities, including degenerative 
joint disease of the knees and spine and morbid obesity.  To 
that end, the Board looks to the February 2006 and January 
2009 VA examinations, in which the VA examiners opined that 
the Veteran's service-connected recurrent urethral stricture 
disease was stable and had no effect on the Veteran's 
employability.  Specifically, the Board notes that the 
February 2006 VA examiner found the Veteran's recurrent 
urethral stricture disease to be "completely controlled" 
and opined that the disease should have "no effect on [the 
Veteran's] ability to perform work."  Similarly, the January 
2009 VA examiner concluded that the Veteran's recurrent 
urethral stricture disease, considered alone, had no impact 
on the Veteran's ability to perform either manual or 
sedentary work.  There is simply no medical evidence in the 
file to support a conclusion that this disability, taken 
alone, has at any time rendered the Veteran unemployable.  
Indeed, as already noted in the analysis of whether a higher 
schedular rating is warranted, the Veteran's symptoms are 
contemplated by the applicable Diagnostic Code, and a rating 
greater than 30 percent is not warranted.

In reaching this decision, the Board acknowledges that the 
Veteran's April 1999 VA examiner opined that the Veteran is 
unable to pursue gainful employment.  However, the Board 
notes that in arriving at that conclusion, the April 1999 VA 
examiner took into consideration not only the Veteran's 
service-connected recurrent urethral stricture disease, but 
also his non-service-connected diagnoses of morbid obesity 
and degenerative joint disease of the knees with total knee 
replacements.  The Board thus concludes that there is simply 
no objective evidence that the Veteran's service-connected 
disability-without regard to his non-service-connected 
disabilities-has made the Veteran unemployable.  38 C.F.R. 
§ 3.341(a).  

The Board further acknowledges that VA has obtained records 
associated with the Veteran's 1997 award of SSA benefits in 
support of the Veteran's contention that he is entitled to a 
TDIU rating.  However, the Board points out that the laws and 
regulations governing award of SSA benefits are not the same 
as those governing award of VA benefits.  The Board further 
notes that these records primarily document treatment for the 
Veteran's service-connected disability well outside the 
rating period at issue here.  In addition, the Board points 
out that the SSA award is premised on the Veteran's 
unemployability due not only to his recurrent urethral 
stricture disease, but primarily to his degenerative joint 
disease of the knees and spine, his bilateral carpal tunnel 
syndrome, and his morbid obesity.  Regardless, the medical 
information considered by the SSA is not within the time 
frame at issue in the claim for a TDIU rating and, thus, 
cannot be considered pertinent to the Veteran's claim except 
as relevant medical history in rating the disability at 
issue.  

On the basis of the above analysis, and after consideration 
of all the evidence, the Board finds that the preponderance 
of the evidence is against the Veteran's claim, and the claim 
for increased compensation benefits for recurrent urethral 
stricture disease, including entitlement to TDIU, must be 
denied.  This is so for the entire rating period.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, but finds 
that the record does not provide even an approximate balance 
of negative and positive evidence on the merits.  As the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  In light of the foregoing, the Board 
finds that award of increased compensation benefits, to 
include a total disability rating based on unemployability 
due to service-connected disability, is not warranted, 
including on an extra-schedular basis.


ORDER

Entitlement to increased compensation benefits, including 
TDIU, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


